Martin, C. J.
: I am constrained to dissent from the first point of the syllabus and the corresponding *448part of the opinion. We all agree that it was error to permit the reading of the deposition of Atwood taken in another case, and he being not only in the county, but present in the court-room, and that “the practice followed is not to be commended.” I think it should be condemned by granting a new trial. The error was not cured, but aggravated and confessed, by calling Atwood again to the witness-stand, to make him admit a second time that he had given the evidence contained in the deposition. It was but a repetition of a flagrant violation of the rules of evidence established by the code of civil procedure. It would have been idle, and perhaps prejudicial to the plaintiff, to have made further objection. The point was already saved by objection and exception. The courts should not permit the law to be broken with impunity by its ministers in the halls devoted to its administration.